Title: From George Washington to Major General Stirling, 19 January 1777
From: Washington, George
To: Stirling, Lord (né William Alexander)



My Lord,
Morris Town Jany 19th 1777

A report is currt here wch gives me much pain. it is, that in consequence of some Orders of your Lordship, or dispute with the Militia, five or Six hundred of them have gone home in disgust—turn’d others back which were coming on and spread universal uneasiness and dissatisfaction as they travel’d. I hope the report is without foundation; unhappy will it be for us if it is not, when we stand so much in need of Men to supply the places of those who are leaving us daily. It has been our great misfortune to have too much to do with Militia but while the necessity exists the most should be made of them. a people unused to restraint must be led, they will not be drove—even those who are ingaged for the War must be disciplind by degrees. we must not expect the same ready obedience therefore from new, as from old Troops accustomed to obey.
I would have your Lordship with such Troops as are with you, proceed immediately to this place, collecting as you come on, all the

straglers belonging to the Regiments now in this Qr especially the Continental ones. send forward to advise me of your approach—your numbers & Corps. I am with sincere esteem and regard Yr Lordships Most Obt Servt

Go: Washington

